Title: From Thomas Jefferson to George Jefferson, 26 March 1804
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Mar. 26. 1804.
          
          I mentioned on a former occasion that I could only take all this month to dispose of my tobacco to the best advantage. if not already sold, I must pray you to sell it immediately and to remit the proceeds (deducting your balance) to mr Barnes the first or second week of April. I shall then be at Monticello, for which place I set out on the 30th. Accept my affectionate salutations.
          
            Th: Jefferson
          
          
            P.S. the vessel which brought my coal took back 20 odd packages for Richmond for which she sailed three days ago. they are groceries &c wanting while I am at home, so to be forwarded by the first boat
          
        